DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention Group I, Species A1 (Figs. 2a-2c) and B1 (Fig. 3 and Fig. 4), in the reply filed on 06/14/2022 is acknowledged.
Applicants designated claims 1-9 and 11-19 read into elected species. The examiner considers claim 10 is part of the Fig. 3 or 4 and will be examined together. On the other hand, claim 12 is not a feature of Figs. 3 or 4 and should be withdrawn. 
Claims 12 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species A2-A4 and B2-B4, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2022.

Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The ” a gas supply unit” in claim 8, this is considered as a showerhead ([0099]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “an inner portion having an upper surface having an area less than that of the substrate to be processed” of claim 1, 
The “wherein a distance from the center of the substrate support plate to the path is less than the radius of the substrate to be processed” of claim 7,
The “a substrate support plate comprising an inner portion having an upper surface of an area less than that of a substrate to be processed” of claim 8,
The “wherein the gas supply unit comprises a plurality of injection holes 3distributed over an area less than that of the substrate to be processed” of claim 11,

the substrate is not part of the apparatus, its size relative to the upper surface of the support plate or to the path, or to the gas supply unit/showerhead is an intended use of the apparatus. When an apparatus that is capable of using a larger substrate than to the upper surface of the support plate is considered reading into the claim.

The “a gas reactive with the thin film on the substrate to be processed” of claim 18, and “through the gas supply unit, a gas different from the gas reactive with the thin film” of claim 19, the type of gases used in the apparatus is not part of the apparatus. Furthermore, the substrate, as well as the thin film on the substrate, is not part of the apparatus. 

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

The the peripheral portion comprises at least one path“ of claim 1 includes a gas path or an electrical path. As this is board but not indefinite, 112(b) rejection is not applied.

The “the path extends from a portion of the peripheral portion to another portion of the peripheral portion” of claim 3, the “a portion” and “another portion” can be both within the peripheral portion, as the boundary or boundaries of the peripheral portion has/have been defined.

The ““wherein the path comprises: a first portion extending from a side surface of the substrate support plate toward the peripheral portion; and a second portion extending from the peripheral portion toward an upper surface of the substrate support  plate” of claim 4, the “side surface can be upper side, lower side, lateral side, or inner side. 

The “a gas supply unit on the substrate support plate” of claim 8, this “on” is clearly “above”, not directly in touch the top surface of the substrate support plate. The is different than “mounting a substrate to be processed on the substrate support plate” and throughout the Specification.

The “wherein a first distance between the inner portion and the gas supply unit is less than a second distance between the peripheral portion and the gas supply unit” of claim 8, the “a first distance” and “a second distance” can be from any point of the inner portion or the peripheral portion to any point of the gas supply unit. Note the claim does not describe vertical distance nor the “a first distance” or the “a second distance” being the shortest distance between the two objects.

The “accordingly, processing of a thin film on an edge region of the substrate to be processed disposed between the peripheral portion and the gas supply unit is performed without a separate alignment operation” of claim 14 is considered a result of previous portion of claim 14.

The “less plasma is generated in the first reaction space than plasma in the second reaction space” of claim 16 is because, at least partially, distance difference between the gas supply unit and various portion of the substrate support plate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10, 13-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koaiet al. (US 6159299, hereafter ‘299).
‘299 teaches all limitations of:
	Claim 1: FIG. 2b shows a partial cross-sectional view of a portion of the interior of the process chamber 100. The pedestal 150 is enclosed inside the chamber body 110 and is located below a showerhead 120, which supplies process gases and distributes them uniformly over the wafer 190 (col. 5, lines 11-15, the claimed “A substrate processing apparatus comprising a substrate support plate for supporting a substrate to be processed, the substrate support plate comprising”):
	  the wafer support surface 151 of the pedestal 150 (col. 4, lines 65-66, the claimed “an inner portion having an upper surface having an area less than that of the substrate to be processed”, as shown in Fig. 2b and 2c, note the substrate and its size is an intended use of the apparatus, see claim interpretation above); 
	an edge ring assembly 200 rests upon the purge ring 280, which is disposed circumferentially around the pedestal 150 (col. 5, lines 21-23, the claimed “and a peripheral portion surrounding the inner portion, wherein an upper surface of the peripheral portion is below the upper surface of the inner portion”, Fig. 2c shows there are many upper surface of the purge ring 280, each is lower than the wafer support surface 151),
Hundreds of small holes 285 are provided close to the inside perimeter 280P1 of the purge ring 280 (col. 5, lines 3-5, the claimed “and the peripheral portion comprises at least one path”).  
	Claim 2: Many grooves 159 are provided on the wafer support surface 151 of the pedestal 150 to facilitate vacuum chucking as well as backside gas distribution to the entire underside of a wafer (col. 4, lines 64-67, the protrusions between the grooves 159 is considered the claimed “further comprising: at least one pad disposed on the inner portion”).  
	Claim 3: any two points within a hole 285 is within the purge ring 280 (the claimed “wherein the path extends from a portion of the peripheral portion to another portion of the peripheral portion”, see claim interpretation above).  
	Claim 4: A total of eight horizontal channels 156 are provided inside the pedestal 150 for introducing a purge gas to flow along a circumferential vertical edge 181 near the top 150T of the pedestal 150 (col. 5, lines 40-43, the claimed “wherein the path comprises: a first portion extending from a side surface of the substrate support plate toward the peripheral portion; and a second portion extending from the peripheral portion toward an upper surface of the substrate support plate”, note channels 156 starts from a bottom side surface of the pedestal 150). 
Claim 5: Hundreds of small holes 285 are provided close to the inside perimeter 280P1 of the purge ring 280 (col. 5, lines 3-5, the claimed “wherein the path comprises a plurality of paths”), 
Fig. 2a shows the holes 285 are uniformly distributed on the pedestal 150 (the claimed “the plurality of paths are symmetrically formed with respect to the center of the substrate 2support plate”).  
 	Claim 7: Fig. 2c shows the substrate 190 is slightly larger than the top opening of the hole 285. Furthermore, more space is available at the top ring 240 to accommodate a larger substrate (the claimed “wherein a distance from the center of the substrate support plate to the path is less than the radius of the substrate to be processed”, the size of the substrate is an intended use of the apparatus, see claim interpretation above).  

	Claim 8: FIG. 1 is a schematic representation of a semiconductor wafer processing system 10 (col. 10, lines 11-13, the claimed “A substrate processing apparatus comprising”): 
	FIG. 2b shows a partial cross-sectional view of a portion of the interior of the process chamber 100. The pedestal 150 is enclosed inside the chamber body 110 and is located below a showerhead 120, which supplies process gases and distributes them uniformly over the wafer 190 (col. 5, lines 11-15, the claimed “a substrate support plate”),
the wafer support surface 151 of the pedestal 150 (col. 4, lines 65-66, the claimed “comprising an inner portion having an upper surface of an area less than that of a substrate to be processed”, as shown in Fig. 2b and 2c, note the substrate size is an intended use of the apparatus, see claim interpretation above); 
	an edge ring assembly 200 rests upon the purge ring 280, which is disposed circumferentially around the pedestal 150 (col. 5, lines 21-23, the claimed “and a peripheral portion surrounding the inner portion, wherein an upper surface of the peripheral portion is below an upper surface of the inner portion”, Fig. 2c shows there are many upper surface of the purge ring 280, each is lower than the wafer support surface 151),
A showerhead 120, through which process gases are introduced into the chamber 100, is located above the wafer support pedestal 150 (col. 3, lines 46-48, the claimed “a gas supply unit on the substrate support plate”, see claim interpretation above for “on”, Fig. 2c shows the claimed “wherein a first distance between the inner portion and the gas supply unit is less than a second distance between the peripheral portion and the gas supply unit”, based on the vertical and the shortest distance).  
	Claim 10: Fig. 2b or 2c shows the top portion 150T protrudes over the purge ring 280 (the claimed “wherein the inner portion forms a convex portion of the substrate support plate, and the peripheral portion forms a concave portion of the substrate support plate”).  
	Claims 13-15: Fig. 2b shows the claimed “wherein the gas supply unit comprises a plurality of injection holes, and a first lower surface of the gas supply unit in a region where the plurality of injection holes are distributed is flush with a second lower surface of the gas supply unit outside the region where the plurality of injection holes are distributed” of claim 13, “wherein a distance between an upper surface of the substrate to be processed and the first lower surface of the gas supply unit and a distance between the upper surface of the substrate to be processed and the second lower surface of the gas supply unit are constant, and accordingly, processing of a thin film on an edge region of the substrate to be processed disposed between the peripheral portion and the gas supply unit is performed without a separate alignment operation” of claim 14, and “wherein a reaction space is formed between the substrate support plate and the gas supply unit, and the reaction space comprises: a first reaction space between the inner portion and the gas supply unit; and a second reaction space between the peripheral portion and the gas supply unit” of claim 15.  
	Claims 17-19: Hundreds of small holes 285 are provided close to the inside perimeter 280P1 of the purge ring 280 (col. 5, lines 3-5, the claimed “the peripheral portion comprises at least one path” of claim 17, “wherein the substrate processing apparatus is configured to supply, through the path, a gas reactive with the thin film on the substrate to be processed” of claim 18 and “wherein the substrate processing apparatus is configured to supply, through the gas supply unit, a gas different from the gas reactive with the thin film” of claim 19, the gases type is an intended use, see claim interpretations above).  
Claims 1, 3-5, 7-8, 10, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by COLLINS et al. (US 20080179288, hereafter ‘288).
‘288 teaches all limitations of:
	Claim 1: In an optional mode, the reactor of FIG. 2 is used to remove photoresist from the wafer front side … Preferably, this step is carried out with the height of the upper process zone 130 being in the narrow regime (0.2-2 mm)  ([0056], the claimed “A substrate processing apparatus“):
FIG. 20 illustrates a modification of the reactor of FIG. 2 in which the plasma by-products (radicals) from the external plasma source 134 are fed into an annular plenum 630 inside the bottom of the pedestal 112 and upwardly through axial cylindrical bores 632 within the pedestal 112 and is shot out through ejection orifices 634 aimed generally at the peripheral edge of the wafer 118. The annular plenum 630 supplies gas or plasma by-products to the bottom of each bore 602 and the ejection orifices or nozzles 634 receive the plasma by-products from the tops of the bores 632. As shown in FIG. 21, the bores 632 and nozzles 634 are arrayed concentrically. In this way, the flow of plasma by-products from the external plasma source 134 is collimated within internal bores 632 of the pedestal 112 and then aimed as a circular array of directed spray patterns from the ejection orifices 634. The pedestal 112 has a wafer-support surface 636 having a diameter less than that of the wafer 118 so as to leave a peripheral annular region of the wafer backside exposed. The pedestal 112 further has a peripheral annular surface 638 that is parallel to but below the wafer support surface, the height difference between the two surfaces 636, 638 providing a gas flow space 640 between the peripheral annular surface 638 and the wafer backside ([0091], the claimed “comprising a substrate support plate for supporting a substrate to be processed, the substrate support plate comprising: an inner portion having an upper surface having an area less than that of the substrate to be processed; and a peripheral portion surrounding the inner portion, wherein an upper surface of the peripheral portion is below the upper surface of the inner portion, and the peripheral portion comprises at least one path”, note Fig. 20 of ‘288 mislabeled the top surface 636 of the pedestal as another 638).  
	Claim 3: any two points within an axial cylindrical bores 632 is within the periphery portion of the pedestal 112 (the claimed “wherein the path extends from a portion of the peripheral portion to another portion of the peripheral portion”).  
	Claim 4: any two of the annular plenum 630, the bores 632 and nozzles 634 read in the claimed “wherein the path comprises: a first portion extending from a side surface of the substrate support plate toward the peripheral portion; and a second portion  extending from the peripheral portion toward an upper surface of the substrate support plate”, note “toward” is in that direction but does not have to be an end point.  
	Claim 5: Fig. 21 shows the bores 632 are symmetrically formed (the claimed “wherein the path comprises a plurality of paths, and the plurality of paths are symmetrically formed with respect to the center of the substrate 2support plate”).  
	Claim 7: Fig. 20 shows the ring 640 has room to accommodate a larger substrate (the claimed “wherein a distance from the center of the substrate support plate to the path is less than the radius of the substrate to be processed”, the size of the substrate is an intended use of the apparatus, see claim interpretation above).  

	Claim 8: In an optional mode, the reactor of FIG. 2 is used to remove photoresist from the wafer front side … Preferably, this step is carried out with the height of the upper process zone 130 being in the narrow regime (0.2-2 mm)  ([0056], the claimed “A substrate processing apparatus comprising“):
FIG. 20 illustrates a modification of the reactor of FIG. 2 in which the plasma by-products (radicals) from the external plasma source 134 are fed into an annular plenum 630 inside the bottom of the pedestal 112 and upwardly through axial cylindrical bores 632 within the pedestal 112 and is shot out through ejection orifices 634 aimed generally at the peripheral edge of the wafer 118. The annular plenum 630 supplies gas or plasma by-products to the bottom of each bore 602 and the ejection orifices or nozzles 634 receive the plasma by-products from the tops of the bores 632. As shown in FIG. 21, the bores 632 and nozzles 634 are arrayed concentrically. In this way, the flow of plasma by-products from the external plasma source 134 is collimated within internal bores 632 of the pedestal 112 and then aimed as a circular array of directed spray patterns from the ejection orifices 634. The pedestal 112 has a wafer-support surface 636 having a diameter less than that of the wafer 118 so as to leave a peripheral annular region of the wafer backside exposed. The pedestal 112 further has a peripheral annular surface 638 that is parallel to but below the wafer support surface, the height difference between the two surfaces 636, 638 providing a gas flow space 640 between the peripheral annular surface 638 and the wafer backside ([0091], the claimed “a substrate support plate comprising an inner portion having an upper surface of an area less than that of a substrate to be processed and a peripheral portion surrounding the inner portion, wherein an upper surface of the peripheral portion is below an upper surface of the inner portion”);
  a plasma reactor for removing polymer residue from the backside of a semiconductor wafer includes a reactor chamber 100 having a side wall 102, a ceiling 104 that is a gas distribution plate and a floor 106 ([0039], the claimed “and a gas supply unit on the substrate support plate, wherein a first distance between the inner portion and the gas supply unit is less than a second distance between the peripheral portion and the gas supply unit”, see claim interpretation above for “on”).  
	Claim 10: The pedestal 112 has a wafer-support surface 636 having a diameter less than that of the wafer 118 so as to leave a peripheral annular region of the wafer backside exposed. The pedestal 112 further has a peripheral annular surface 638 that is parallel to but below the wafer support surface, the height difference between the two surfaces 636, 638 providing a gas flow space 640 between the peripheral annular surface 638 and the wafer backside ([0091], the claimed “wherein the inner portion forms a convex portion of the substrate support plate, and the peripheral portion forms a concave portion of the substrate support plate”).  
	Claims 13-15: Fig. 20 shows the claimed “wherein the gas supply unit comprises a plurality of injection holes, and a first lower surface of the gas supply unit in a region where the plurality of injection holes are distributed is flush with a second lower surface of the gas supply unit outside the region where the plurality of injection holes are distributed” of claim 13, “wherein a distance between an upper surface of the substrate to be processed and the first lower surface of the gas supply unit and a distance between the upper surface of the substrate to be processed and the second lower surface of the gas supply unit are constant, and accordingly, processing of a thin film on an edge region of the substrate to be processed disposed between the peripheral portion and the gas supply unit is performed without a separate alignment operation” of claim 14, and “wherein a reaction space is formed between the substrate support plate and the gas supply unit, and the reaction space comprises: a first reaction space between the inner portion and the gas supply unit; and a second reaction space between the peripheral portion and the gas supply unit” of claim 15.  	
Claim 16: In an alternative embodiment of the optional frontside photoresist removal mode, capacitively coupled plasma is generated from the hydrogen in the upper process zone 130 by an RF power generator 250 coupled through an impedance match 252 across the ceiling gas distribution plate 104 and the wafer support pedestal 112 ([0057], clearly applicable to Fig. 20, the claimed “wherein power is supplied between the gas supply unit and the substrate support plate to generate plasma, and less plasma is generated in the first reaction space than plasma in the second reaction space”, due to the height difference between surfaces 636, 638, the capacitive plasma would have been less. Note also the external plasma source is another plasma, not the claimed plasma).  
	Claims 17-19: The annular plenum 630 supplies gas or plasma by-products to the bottom of each bore 602 and the ejection orifices or nozzles 634 receive the plasma by-products from the tops of the bores 632 ([0091], the claimed “the peripheral portion comprises at least one path” of claim 17, “wherein the substrate processing apparatus is configured to supply, through the path, a gas reactive with the thin film on the substrate to be processed” of claim 18 and “wherein the substrate processing apparatus is configured to supply, through the gas supply unit, a gas different from the gas reactive with the thin film” of claim 19, the gases type is an intended use, see claim interpretations above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘299, as being applied to claim 1 rejection above, in view of Ishikawa et al. (US 20060134330, hereafter ‘330).
In case Applicants argue the land between grooves 159 is not the claimed “pad” of claim 2. 
In case Applicants argue that “a first portion extending from a side surface of the substrate support plate toward the peripheral portion” has to be from the lateral side of the substrate support plate toward an inner peripheral portion in claim 4, and ‘299’s Fig. 2a does not clearly show a symmetrical distribution of the holes 285 in claim 5. 

‘330 is analogous art in the field of Cluster Tool Architecture For Processing A Substrate (title) The process of forming electronic devices is commonly done in a multi-chamber processing system (e.g., a cluster tool) that has the capability to sequentially process substrates, (e.g., semiconductor wafers) in a controlled processing environment ([0005]). ‘330 teaches that Referring to FIG. 13A, to resolve these competing issues, in one embodiment, an array of accurately controlled small contact area protrusions 171 are formed on the surface of the plate assembly 170 and the substrate is biased towards the plate assembly to increase the thermal coupling between the substrate and the plate assembly. The substrate may be biased towards the plate assembly 170 by use of a vacuum chucking device, an electrostatic chucking device or other conventional method of forcing the substrate against plate assembly ([0243]), In one embodiment, the plate assembly 170 also contains a gas source port assembly 173 and a gas source 174 to purge the edge of the substrate during processing to prevent the evaporating solvent vapors from being deposited on the plate assembly surface 170A or the backside of the substrate due to the reduced pressure generated behind the substrate (e.g., a vacuum chuck configuration) ([0247], note the shape of gas ports 173B and 173A same as Applicants’ Fig. 2(c)), FIG. 13B illustrates a plan view of the surface of the plate assembly 170 with no substrate on top of the protrusions 171, to illustrate one possible configuration of protrusions 171 (33 shown), vacuum ports 172A (~367 shown), and gas ports 173A (~360 shown) ([0248], Fig. 13B shows the purge gas ports are symmetrically formed).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added small contact area protrusions 171 of ‘330 to the top 150T of the pedestal 150 of ‘299, for the purpose of control the thermal coupling between the substrate and the plate assembly, as taught by ‘299 ([0243], for claim 2), and to have changed the direction of the horizontal channels 156 of ‘299 to the direction of the gas port plenum 173B of ‘330, in a symmetrical distribution of gas ports 173A of ‘330 (for claims 4-5), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘299 (optionally with ‘330), as being applied to claim 5 rejection respectively, in view of Tzu et al. (US 9490150, hereafter ‘150).
‘299 (optionally with ‘330) does not teach the limitations of:
Claim 6: wherein the inner portion comprises a through hole having a diameter different from that of the path.  

	‘299 further teaches that it is inevitable that deposits will accumulate over surfaces such as 243S of the edge ring assembly 200 after long periods of processing (col. 7, lines 51-53). 

‘150 is analogous art in the field of Substrate Support For Substrate Backside Contamination Control (title, and addressing similar need of ‘299, col. 7, lines 51-53), in some embodiments a first conduit (e.g., conduit 217) may provide one or more gases to a purge channel 248 via a series of channels 251, 252 formed in the third plate 214. In some embodiments, a second conduit (e.g., conduit 216) may be coupled to a vacuum (not shown) to facilitate chucking the substrate 104 to the substrate support 103 (Fig. 2, col. 6, lines 48-53). ‘150 teaches that The substrate support 103 generally comprises a plate (heater plate) 106 configured to support the substrate 104 and a substrate support shaft 107 to support the plate 106 (col. 3, lines 34-37), non-metallic disk 234 may include a shaft 238 coupled to and extending outwardly from a bottom portion of the non-metallic disk 234 and through a corresponding opening in the heater plate 202. In such embodiments, the shaft 238 and non-metallic disk 234 may include a through hole 242 to prevent gas from being trapped between the non-metallic disk 234 and the heater plate 202 (col. 6, lines 21-27, Fig. 2 clearly shows the hole accommodating the shaft 238 is much larger than the purge channel 248), for the purpose of faster and more uniform heat transfer (col. 4, lines 37-38).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added disk 234 with shaft 238 that penetrating the substrate support 103 of ‘150 to the pedestal 150 connection to the shaft 164 of ‘299), for the purpose of faster and more uniform heat transfer, as taught by ‘150 (col. 4, lines 37-38) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘299, as being applied to claim 8 rejection above, in view of Lingampalli (US 20030148035, hereafter ‘035).
Fig. 2b shows the area of holes of showerhead 120 is slightly larger than the area of the substrate 190. ‘299 does not teach the limitations of:
Claim 11: wherein the gas supply unit comprises a plurality of injection holes 3distributed over an area less than that of the substrate to be processed.  

‘035 is analogous art in the field of ARTICLE FOR USE IN A SEMICONDUCTOR PROCESSING CHAMBER (title), an annular purge channel 208 is formed between the purge ring 204 and support assembly 138 (Fig. 2, [0031], 3rd last sentence). ‘035 teaches that A showerhead 118 is coupled to an interior side 120 of the lid 110 ... The center section 124 includes a perforated area 132 that facilitates passage of gases therethrough ([0023], Fig. 1 shows the perforated area 132 is smaller than the substrate 140).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the hole distribution of the showerhead 120 or changed the size of the size of the purge ring 280 of ‘299 according to the purge ring 204 and/or the showerhead 118 of ‘035, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Alternatively claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘299, as being applied to claim 8 rejection above, in view of Russell et al. (US 6291347, hereafter ‘347).
In case Applicants argue the “a gas reactive with the thin film on the substrate to be processed” of claim 18 and “through the gas supply unit, a gas different from the gas reactive with the thin film” of claim 19 are not an intended use of the apparatus.

‘347 is analogous art in the field of System For Constructing Semiconductor Devices (title) A system for constructing semiconductor devices is disclosed. The system comprises a wafer (102) having semiconductor devices (104), a bevel (108), an edge (110), a frontside (111), and a backside (112). The system also has a chamber (107), and a heater (106) coupled to the interior of the chamber (107) and operable to hold and heat the wafer (102). A showerhead (114) is also coupled to the interior of the chamber (107) and is operable to introduce a precursor gas (116) containing copper over the wafer (102) (Fig. 1, abstract), If the coating is deposited on the bevel or edge of the wafer, it may cause the coating on the frontside of the wafer to peel away. If the coating attaches to the backside of the wafer, it may contaminate other pieces of equipment as the wafer undergoes further processing. Finally, the precursor gas may reach areas of the equipment under the backside of the wafer, causing contamination of the process equipment (col. 1, lines 22-30). ‘347 teaches that There is an opening (122) in the chamber (107) through which a reactive backside gas (124) may be introduced under the wafer (102) (abstract) The backside gas 124 reacts with the decomposition products of the copper precursor to suppress the deposition reaction (col. 3, lines 30-32).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have used the small holes 285 of ‘299 for reactive gas, as taught by ‘347, for the purpose of suppressing the deposition reaction at the bevel region, as taught by ‘347 (col. 3, lines 30-32).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘288, as being applied to claim 1 rejection above, in view of Lingampalli (US 20080179010, hereafter ‘010).
‘288 does not teach the limitations of:
Claim 2: further comprising: at least one pad disposed on the inner portion.  

‘010 is analogous art in the field of Bevel Etcher With Vacuum Chuck (title), A bevel etcher incorporating a vacuum chuck used for cleaning the bevel edge and for reducing the bending curvature of a semiconductor substrate (abstract). ‘010 teaches that The components of the bevel etcher 400A are similar to those in FIG. 1A, with the difference that the vacuum chuck 402 includes a plurality of bumps or protruding elements 406. The protruding elements 406 may have a hemispherical shape or any other suitable geometry, and prevent the substrate 414 from bowing due to the pressure difference between the top and bottom surfaces of the substrate 414 (Fig. 4A, [0040], 2nd sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added protruding elements 406 to support substrate, as taught by ‘010, to the pedestal 112 of ‘288, for the purpose of preventing substrate bowing, as taught by ‘010 ([0040], 3rd sentence).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘288, as being applied to claim 5 rejection above, in view of ‘150.
‘288 does not teach the limitations of:
Claim 6: wherein the inner portion comprises a through hole having a diameter different from that of the path.    

‘150 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added disk 234 with shaft 238 that penetrating the substrate support 103 of ‘150 to the pedestal 112 connection to the shaft of ‘288), for the purpose of faster and more uniform heat transfer, as taught by ‘150 (col. 4, lines 37-38) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘288, as being applied to claim 5 rejection, in view of Kim et al. (US 8852384, hereafter ‘384). Alternatively claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘288, as being applied to claim 1 rejection above, in view of ‘384.
‘288 further teaches some limitations of:
Claim 9: Fig. 20 shows the wafer is on the top surface 636 of the pedestal 112 (the claimed “wherein, when the substrate to be processed is mounted on the inner portion”, note Fig. 20 of ‘288 mislabeled the top surface 636 of the pedestal as another 638),
In an optional mode, the reactor of FIG. 2 is used to remove photoresist from the wafer front side … Preferably, this step is carried out with the height of the upper process zone 130 being in the narrow regime (0.2-2 mm)  ([0056], the claimed “: a distance between the substrate to be processed and the gas supply unit is about 1 mm or less”).


While in some embodiment of ‘288 teaches the limitation of claim 11 (see Fig. 1A for example), but the embodiment of Fig. 20 does not.

The embodiment of Fig. 20 of ‘288 does not teach the other limitations of:
Claim 7: wherein a distance from the center of the substrate support plate to the path is less than the radius of the substrate to be processed.  
Claim 9: a second distance between the peripheral portion and the gas supply unit is about 3 mm or more.  
Claim 11: wherein the gas supply unit comprises a plurality of injection holes 3distributed over an area less than that of the substrate to be processed.  

‘384 is analogous art in the field of A method for detecting plasma unconfinement in a reaction chamber during a bevel edge cleaning operation is provided (abstract). ‘384 teaches that Feed gas supplies 200 and 202 supply gas from a bottom region of the chamber and a side region of the chamber, respectively. The gas is supplied in the vicinity of region 122, where a plasma is generated from the feed gas to clean the bevel edge of a wafer. It should be appreciated that while a single feed line is illustrated for each of feed supplies 200 and 202, the embodiments are not limited to this structure. For example, feed supplies 200 and 202 may supply a plenum that configured to deliver a supply gas uniformly around the outer peripheral region of electrodes 106 and 108. In one embodiment, the plenum is an annular ring having holes distributed along an outer surface to evenly distribute the process gas is defined within this region accomplishes this functional requirement (Figs. 5A-5B, col. 6, lines 40-53), Within region 122, a plasma is struck between electrodes 108 and 106 (Fig. 1, col. 3, lines 37-38, Fig. 1 shows bottom of the wafer 120 is subject to the plasma cleaning, therefore, the feed supply 200 is below the bottom of the wafer), One skilled in the art will appreciate that the distance from a top surface of wafer 122 and the bottom of insulator block 100 is about 4 mm in one embodiment, thus allowing the pressure gradient to exist (col. 4, lines 1-4, therefore, the bottom of the wafer to the top of the feed supply 200 is more than 4 mm). ‘384 further teaches that an inert gas may be pumped through center feed/channel 44 of chamber 2 while a process gas is delivered to the outer periphery or edge region of the chamber which is proximate to the bevel edge of the wafer (col. 3, lines 51-54, Fig. 5A-B shows the holes below the inert/purge gas channel 44 is very small compare to the bottom electrode/pedestal 102 and the wafer 120), for the purpose of reliable of cleaning bevel edge of the wafer (col. 1, lines 45-46). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have arranged the ejection orifices 634 of ‘288 to more than 4 mm away from the bottom (optionally changed into vertical orientation), as taught by ‘384 (the limitations of claim 9), as a result, the wafer is above the ejection orifices 534 (the limitation of claim 7),  and to have reduced the number of injection orifice 110 of the of the distribution plate 104 to a center small area, as taught by ‘384 when cleaning the bevel edge while purging the gas to the top surface of the wafer (the limitation of claim 11), for the purpose of reliable of cleaning bevel edge of the wafer (col. 1, lines 45-46). 
Alternatively claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘288, as being applied to claim 15 rejection, in view of ‘384 and Sugimoto et al. (US 20060065630, hereafter ‘630).
In case Applicants argue that there should be one single plasma generator in claim 16 and the “less plasma is generated in the first reaction space than plasma in the second reaction space” has to come from the single plasma generator, while ‘288, because the presence of the plasma source 134, may not be necessarily having less plasma in the second reaction space.  

	The examiner notices that plasma source 134 can be turned off during operation. 

	‘384 is an analogous art as discussed above.

‘630 is analogous art in the field of Plasma Processing Method And Apparatus (title), an ashing process is carried out to remove the resist remaining on the surface after the etching process ([0002]), the deposits adhered to the bottom peripheral portion and the side edge portion of the wafer W become ashed. However, a considerable time period is required to completely remove the deposits and, in some cases, the deposits are not completely removed ([0006]). In order to sufficiently remove the deposits during the ashing process after the etching process, it is considered to extend the ashing time to allow the plasma to reach the bottom peripheral portion of the wafer W ([0007]). ‘630 teaches that The plasma processing apparatus has a control unit 55 for controlling a pressure control unit (not shown) provided at the gas exhaust line 21, the gate valve 23, the high frequency power supply units 35 and 52 (Fig. 1, [0034], a single plasma generator).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have used the single capacitive plasma of ‘288 ([0057]), by removing RF applicator 222 and using the process gas supply 136 without turning it into plasma, as a direct gas feed toward the bottom of the wafer 118, similar to the gas supply 200 of ‘384, but instead of using local plasma electrode of electrodes 106 and 108, ‘630 demonstrates that plasma ashing of the backside ([0006]) using power supply units 35 and 52 for showerhead and pedestal, the slow ashing rate at the backside is amoliated by the process gas supply 136 directly at the bottom of the wafer. The advantage is multiple purpose chamber for deposition and etching on the front surface of the wafer and removing the bevel edge deposition of the wafer using the same chamber and without the need of the second plasma source 222 of ‘288. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/120063 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of claim 1 of instant application is disclosed in claim 1 of 17/120063.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-11 and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 4-5, and 8-12 of copending Application No. 17/120063 in view of various secondary references discussed in the rejection above. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050173067 is cited for edge etching with supporting pins/pad 102  and nitrogen outlet 42 (Figs. 1-2). US 20050178505 is cited for edge etching with capacitive plasma (Figs. 1-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716